DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-6, in the reply filed on October 1, 2021 is acknowledged.  Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The instant “system” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claims 1, 4, 5, and 6 are objected to because of the following informalities:  
In claim 1, at line 15: 	--stream-- should be inserted after “a heavy hydrocarbon”.
In claim 1, at lines 18, 20, and 21: “p-xylenes” should be changed to --p-xylene--.
-1--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the relationship between “a reformate feed” (at line 6) and the “carbon-nine plus (C9+) aromatic hydrocarbons” (at lines 1-2) is unclear.
Also, the limitation “wherein a reformate feed comprises aromatic hydrocarbons, wherein the aromatic hydrocarbons are selected from the group consisting of benzene, toluene, mixed xylenes, carbon-nine plus (C9+) aromatic hydrocarbons, and combinations of the same” (at lines 6-8) is unclear because the Markush group lists aromatic hydrocarbons in the alternative, and therefore, the selection of “carbon-nine plus (C9+) aromatic hydrocarbons” as an aromatic hydrocarbon of the reformate feed is not required.  However, it appears that the “carbon-nine plus (C9+) aromatic hydrocarbons” are required because the claim sets forth that, “the dealkylation reactor is configured to convert carbon-nine plus (C9+) aromatic hydrocarbons in the presence of hydrogen gas to produce a dealkylation effluent” (at lines 2-4), and the claim also recites, “wherein the dealkylation effluent comprises aromatic hydrocarbons such that an amount of C9+ aromatic hydrocarbons in the dealkylation effluent is less than the amount of C9+ aromatic hydrocarbons in the reformate feed,” (at lines 9-12).
 Regarding claim 2, the recitation of “a ratio of toluene to trimethylbenzene” (at line 3) is considered indefinite because “trimethylbenzene” lacks proper positive antecedent basis, and it is unclear as to where/how the “trimethylbenzene” is introduced into the system.
Claims 3-6 are further rejected because they depend from a rejected base claim.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art to Nacamuli et al. (US 5,952,536) discloses a system for producing p-xylene, said system (see FIG. 4; column 14, line 9, to column 15, line 39) comprising:
a reformate splitter (i.e., multiple columns connected in series which separate a reformate 9 into fractions, including a reformate splitter 10, a xylene splitter 23, and a C9/C10 aromatics splitter 31 connected in series; as stated in Applicant’s specification at paragraph [0041], a reformate splitter is not limited to a single splitter column, but can comprise multiple splitter columns in series), the reformate splitter configured to separate a reformate feed (i.e., the stream 9, comprising effluent streams 5 and 8 from a first reformer 4 and a second reformer 7, respectively) to produce a benzene/toluene stream (i.e., an overhead stream 11 containing benzene, toluene, and unconverted paraffins and naphthenes in the benzene/toluene boiling range), a heavy hydrocarbon stream (i.e., a C10+ aromatics bottoms cut, stream 33), a carbon-nine (C9) aromatics stream (i.e., a stream 32, which contains primarily C9 aromatics), and a xylene stream (i.e., a stream 24 comprising a high purity overhead cut containing xylenes)
a p-xylene separation unit (i.e., a PX recovery unit 25) fluidly connected to the reformate splitter (i.e., by way of stream 24), the p-xylene separation unit 25 configured to separate p-xylene from a xylenes stream 24 to produce a p-xylene product comprising p-xylene (i.e., a high purity PX stream 26) and a p-xylene depleted stream comprising m-xylene and o-xylene (i.e., a stream 27 that is lean in PX but rich in o-xylene and m-xylene);
an isomerization unit (i.e., a xylene isomerization unit 28) fluidly connected to the p-xylene separation unit 25, the isomerization unit 28 configured to convert m-xylene and o-xylene in the p-xylene depleted stream 27 in the isomerization unit to produce an isomerization effluent comprising C8 aromatic hydrocarbons (i.e., a stabilized effluent stream 29), wherein the isomerization unit comprises an isomerization catalyst (i.e., a xylene isomerization plant catalyst; see column 13, lines 31-33);
a transalkylation reactor (i.e., a transalkylation unit 34) configured to convert C9 aromatic hydrocarbons in the C9 aromatics stream (i.e., the stream 32) and a hydrogen stream 35 in the presence of a transalkylation catalyst (see column 6, lines 44-65) in the transalkylation reactor 34 to produce a transalkylation effluent comprising C6 to C9+ aromatic hydrocarbons (i.e., a stream 16 containing C6, C7, C8, C9, and C10 aromatics); 
a splitter column (i.e., a separation unit 18) fluidly connected directly to the transalkylation reactor 34 (i.e., via streams 16 and 17) and fluidly connected indirectly to the isomerization unit 28 (i.e., via the xylene splitter 23, the C9/C10 splitter 31, and the transalkylation unit 34), the splitter column 18 configured to separate C6 to C9+ aromatic hydrocarbons from the isomerization effluent 29 and transalkylation effluent 16 to produce a benzene stream 19, a toluene stream 36, and a xylene/C9+ stream (i.e., a stream 21 comprising C8-C10 aromatics); wherein the splitter column 18 is fluidly connected to the p-xylene separation unit 25 (i.e., by way of stream 21, the xylene splitter 23, and stream 24), such that xylenes in the xylene/C9+ stream 21 are recycled to the p-xylene separation unit 25; 
a toluene split stream (i.e., toluene-rich stream 20) separated from the toluene stream 36 of the splitter column 18 and introduced to the transalkylation reactor 34; and
a toluene disproportionation reactor fluidly connected indirectly to the reformate splitter (i.e., the toluene stream 36 of the splitter column 18 can be sent to further processing, e.g., a Selective Toluene Disproportionation Unit, not shown, see column 14, lines 51-53; the toluene disproportionation reactor being indirectly connected to the reformate splitter via the overhead stream 11, an aromatics extraction unit 13, and the separation unit 18).
Nacamuli et al. fails to disclose or adequately suggest a dealkylation reactor comprising a dealkylation catalyst configured to convert C9 aromatic hydrocarbons in the reformate feed 9 in the presence of hydrogen gas to produce a dealkylation effluent, wherein the reformate splitter is fluidly connected to the dealkylation reactor and configured to separate the dealkylation effluent to produce a light gases stream, a benzene stream (i.e., separate from a toluene stream), a heavy hydrocarbon stream, a C9 aromatics stream, a xylene stream, and a toluene stream (i.e., separate from a benzene stream).  
Nacamuli et al. also fails to disclose or adequately suggest that the splitter column 18 is fluidly connected to the transalkylation reactor 34 and isomerization unit 28 and configured to separate C6 to C9+ aromatic hydrocarbons from the isomerization effluent 29 and the transalkylation effluent 16 to produce a benzene stream (for recycle), a toluene stream (for recycle), a xylene stream (for recycle, and separate from a C9+ stream) and a C9+ stream (for recycle, and separate from a xylene stream).
Nacamuli et al. also fails to disclose or adequately suggest that a toluene split stream separated from a toluene stream obtained from the reformate splitter (i.e., as opposed to the toluene split stream 20 obtained from the splitter column 18) is introduced to the transalkylation reactor 34; or that a fraction of the toluene stream obtained from the reformate splitter (i.e., as opposed to the toluene stream 36 obtained from the splitter column 18) is introduced to the disproportionation reactor.
Bresler et al. (US 7,553,998) discloses a system for producing p-xylene, the system (see FIG. 4; column 8, line 15 to column 9, line 52) comprising:
a dealkylation reactor (i.e., a heavy-aromatics conversion zone 600; see column 8, lines 30-45) configured to convert C9+ aromatic hydrocarbons in a reformate feed (i.e., a stream 7 comprising heavy reformate including C8 aromatics and an amount of C9 and heavier hydrocarbons) in the presence of hydrogen gas 601 to produce a dealkylation effluent (i.e., a de-ethylated stream 602), the dealkylation reactor 600 comprising a dealkylation catalyst (i.e., a heavy-aromatics-conversion catalyst which is tolerant of a substantial concentration of C9 aromatics in the feed while converting ethylbenzene and methylethylbenzenes; see column 5, lines 30-34; see also column 5, line 57 to column 6, line 5);
a reformate splitter (i.e., fractionation units 610, 620, and the optional fractionation unit 630, connected in series; as stated in Applicant’s specification at paragraph [0041], a reformate splitter is not limited to a single splitter column, but can comprise multiple splitter columns in series) fluidly connected to the dealkylation reactor 600, the reformate splitter configured to separate the dealkylation effluent 602 to produce a light gases/benzene/toluene stream (i.e., a C7 and lighter hydrocarbons stream 611), a xylene stream (i.e., an intermediate stream 621 comprising C8 aromatics), C9 aromatics stream (i.e., stream 631), and a heavy hydrocarbon stream (i.e., C10 and heavier hydrocarbons 632);
a p-xylene separation unit (i.e., C8-aromatic-isomer recovery unit 700; see column 8, lines 46-58) fluidly connected to the reformate splitter (i.e., via stream 621), the p-xylene separation unit 700 configured to separate p-xylene from the xylene stream 621 to produce a p-xylene product comprising p-xylene (i.e., selectively recovered para-xylene isomer as the isomer product 701) and a p-xylene depleted stream comprising m-xylene and o-xylene (i.e., a stream 702 comprising undesired xylene isomers);
an isomerization unit (i.e., a xylenes isomerization unit 800; see column 8, line 59 to column 9, line 8; also column 6, lines 40-67) fluidly connected to the p-xylene separation unit 700, the isomerization unit 800 configured to convert m-xylene and o-xylene in the p-xylene depleted stream 702 in the isomerization unit to produce an isomerization effluent, wherein the isomerization unit 800 comprises an isomerization catalyst (see column 6, lines 66-67);
a transalkylation reactor (i.e., a transalkylation zone 900; see column 9, lines 9-41) configured to convert C9 aromatic hydrocarbons in the C9 aromatics stream 631 and a hydrogen stream 901 in the presence of a transalkylation catalyst in the transalkylation reactor to produce a transalkylation effluent (i.e., a transalkylation product stream 902 having an increased concentration of C8 aromatics); and
a splitter column (i.e., fractionator units 510 and 520, connected in series; as stated in Applicant’s specification at paragraph [0061], a splitter column is not limited to a single splitter column but may comprise multiple splitter columns in series) fluidly connected to the transalkylation reactor 900, the splitter column configured to separate C6 to C9+ aromatic hydrocarbons from the isomerization effluent 902 to produce a benzene stream 511, a toluene stream 521, and a bottoms stream 522; 
wherein the toluene stream 521 obtained from the splitter column 510,520 and toluene contained in the mixed stream 611 obtained from the reformate splitter 610,620 are introduced to the transalkylation reactor 900;
wherein the dealkylation reactor 600 is operable at a dealkylation temperature between 200 °C and 550 °C (i.e., from about 200 to 600 °C, see column 5, lines 34-38), a dealkylation pressure between 5 bar and 50 bar (i.e., from about 100 kPa to 5 MPa, see column 5, lines 38-40), and a liquid hourly space velocity between 1 hr-1 and 20 hr-1 (i.e., from about 0.5 to 50 hr-1; see column 5, lines 40-44); and
wherein the isomerization reactor 800 is operable at an isomerization temperature between 200 °C and 550 °C (i.e., from about 100 to about 500 °C, see column 6, lines 46-47); an isomerization pressure between 5 bar and 50 bar (i.e., from about 500 kPa to 5 MPa, see column 6, lines 48-49); and a liquid hourly space velocity between 1 hr-1 and 20 hr-1 (i.e., from about 0.5 to 50 hr-1, see column 6, lines 49-52).
Bresler et al., however, fails to disclose or adequately suggest that the reformate splitter 610,620,630 separates the dealkylation effluent 602 to produce a light gases stream (i.e., separate from a benzene stream and a toluene stream), a benzene stream (i.e., separate from a light gases stream and a toluene stream), a heavy hydrocarbon stream, a carbon-nine (C9) aromatics stream, a xylene stream, and a toluene stream (i.e., separate from a light gases stream and a benzene stream).
Bresler et al. also fails to disclose or adequately suggest that the splitter column 510,520 is fluidly connected to both the transalkylation reactor 900 and the isomerization unit 800, the splitter column being configured to separate C6 to C9+ aromatic hydrocarbons from the isomerization effluent and the transalkylation effluent to produce a benzene stream (for recycle), a toluene stream (for recycle), a xylene stream (for recycle, and separate from a C9+ stream), and a C9+ stream (for recycle, and separate from a xylene stream); wherein the splitter column 510,520 is fluidly connected to the p-xylene separation unit 700 such that the xylene recycle is recycled to the p-xylene separation unit.
Lee et al. (US 2009/0234170) discloses a system for producing p-xylene, said system (see FIG. 4; paragraphs [0051]-[0052]) comprising:
a reformate splitter (i.e., a splitter 2, a xylene column 5, and a heavy aromatics column 6 connected in series, for separating a reformate from a reformer 1 into fractions; as stated in Applicant’s specification at paragraph [0041], a reformate splitter is not limited to a single splitter column, but can comprise multiple splitter columns in series), the reformate splitter configured to separate a reformate feed to produce a benzene/toluene stream (i.e., through line 21), a heavy hydrocarbon stream (i.e., A10+ through line 62), a C9 aromatics stream (i.e., through line 61), and a xylene stream (i.e., through line 51);
a p-xylene separation unit (i.e., a PAREX process unit 8) fluidly connected to the reformate splitter (i.e., via line 51), the p-xylene separation unit 8 configured to separate p-xylene from the xylene stream to produce a p-xylene product (i.e., through line 81) and a p-xylene depleted stream (i.e., through line 82);
an isomerization unit (i.e., an ISOMAR process unit 9) fluidly connected to the p-xylene separation unit 8, the isomerization unit 9 configured to convert m-xylene and o-xylene in the p-xylene depleted stream 82 to produce an isomerization effluent (i.e., via line 91);
a transalkylation reactor (i.e., a transalkylation (TA) process unit 7) configured to convert the C9 aromatic hydrocarbons in the C9 aromatics stream 61 to produce a transalkylation effluent (i.e., through line 71); 
a toluene split stream (i.e., through line 35) separated from a toluene stream (i.e., split from a toluene stream 31, and fluidly connected to the reformate splitter via a SULFOLANE process unit 3) and introduced to the transalkylation reactor 7; and
a toluene disproportionation reactor (i.e., a selective toluene disproportionation process (STDP) unit 4) fluidly connected to the reformate splitter (i.e., indirectly, via the SULFOLANE process unit 3), wherein a fraction of the toluene stream (i.e., through line 34) is separated from the toluene stream 31 and introduced to the toluene disproportionation reactor 4.
Lee et al., however, fails to disclose or adequately suggest a dealkylation reactor comprising a dealkylation catalyst configured to convert C9 aromatic hydrocarbons in the reformate feed from the reformer 1 in the presence of hydrogen gas to produce a dealkylation effluent, wherein the reformate splitter is fluidly connected to the dealkylation reactor and configured to separate the dealkylation effluent to produce a light gases stream, a benzene stream (i.e., separate from a toluene stream), a heavy hydrocarbon stream, a C9 aromatics stream, a xylene stream, and a toluene stream (i.e., separate from a benzene stream).  
Lee et al. also fails to disclose a splitter column fluidly connected to the transalkylation unit 7 and the isomerization unit 9 (i.e., distinct from the reformate splitter) configured to separate C6 to C9+ aromatic hydrocarbons from the isomerization effluent 91 and the transalkylation effluent 71 to produce a benzene stream (for recycle), a toluene stream (for recycle), a xylene stream (for recycle), and a C9+ stream (for recycle); wherein the splitter column is fluidly connected to the p-xylene separation unit 8 such that the xylene stream is recycled to the p-xylene separation unit.
Corradi et al. (US 8,822,747) discloses a system (i.e., an apparatus; see FIG. 2; column 3, line 34 to column 4, line 22) comprising: 
an isomerization unit 305 comprising an isomerization reactor 315 configured to isomerize xylenes in a feed stream 320 to produce an isomerization effluent 335; 
a transalkylation reactor 435 configured to convert C9 aromatic hydrocarbons in a feed stream 440 and a hydrogen stream (i.e., make-up hydrogen 355 received via line 353) in the presence of a transalkylation catalyst to produce a transalkylation effluent 455; and 
a splitter column (i.e., including a separator 340, a fractionation column 365, and a stripper column 395, connected in series; as stated in Applicant’s specification at paragraph [0061], a splitter column is not limited to a single splitter column but may comprise multiple splitter columns in series) fluidly connected to both the transalkylation reactor 435 and the isomerization unit 305 and configured to separate C6 to C9+ aromatic hydrocarbons from the isomerization effluent 335 and the transalkylation effluent 455 to produce a stream containing benzene and toluene (i.e., in stream 410) and a stream containing xylenes and C9+ aromatics (i.e., in stream 430).  
Corradi et al., however, fails to disclose or adequately suggest the other elements of the claimed system for producing p-xylene.
In summary, the prior art, taken alone or in combination, fails to disclose or adequately suggest a system comprising all of the claimed elements and the structural relationships amongst the elements for producing p-xylene.
Xu et al. (US 2021/0122689) is further cited for being directed to Applicant’s related invention, wherein the claimed system embodiment for producing p-xylene (see FIG. 6) comprises a dealkylation reactor 100 fluidly connected downstream from a reformate splitter 200 for receiving the C9+ aromatic hydrocarbons 64 from the reformate splitter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774